Order entered August 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00302-CV

                          IN RE DAVID R. BARNES, RELATOR

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-11-11126

                                           ORDER
       WE REINSTATE this proceeding. On June 19, 2019, pursuant to rule 7.2(b) of the Texas

Rules of Appellate Procedure, we abated this case for the current judge of the 302nd District

Court, the Honorable Sandra Jackson, to reconsider temporary orders issued on December 21,

2018, by the predecessor judge in the 302nd District Court. On August 16, 2019 relator filed a

status letter enclosing Judge Jackson’s order affirming the December 21, 2018 temporary orders.

       In light of our August 21, 2019 order, the sealed, supplemental reporter’s record, for this

court’s in camera review is due September 3, 2019.

                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE